Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 1 of 17 PageID #: 2659




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
   KOKI HOLDINGS CO., LTD.,              )
                                         )
                     Plaintiff,          )     C.A. No. 18-313 (CFC)
                                         )
                     v.                  )
                                         )
   KYOCERA SENCO INDUSTRIAL              )
   TOOLS, INC.,                          )
                                         )
                     Defendant.          )

             DEFENDANT’S OPENING BRIEF IN SUPPORT OF
           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              OF INVALIDITY OF U.S. PATENT NO. 7,156,012




                                         Kelly E. Farnan (#4395)
                                         Richards, Layton & Finger, P.A.
   OF COUNSEL:                           One Rodney Square
                                         920 North King Street
   Robert S. Rigg                        Wilmington, DE 19801
   David Bernard                         302-651-7700
   John K. Burke                         farnan@rlf.com
   Vedder Price P.C.
   222 North LaSalle Street              Attorneys for Defendant Kyocera Senco
   Chicago, IL 60601                     Industrial Tools, Inc.
   (312) 609-7500

   Dated: June 19, 2020
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 2 of 17 PageID #: 2660




                                          TABLE OF CONTENTS

  I.      INTRODUCTION ........................................................................................ 1
  II.     NATURE AND STAGE OF THE PROCEEDINGS................................. 1
  III.    SUMMARY OF ARGUMENT.................................................................... 2
  IV.     STATEMENT OF FACTS REGARDING THE ASSERTED ’012
          PATENT ........................................................................................................ 2
          A.       The Asserted Claims Require a Fluid Connection Between a
                   Frame and a Channel ............................................................................ 2
          B.       The Specification Does Not Define or Otherwise Explain How a
                   Channel can be Fluidly Connected to a Frame .................................... 4
  V.      LEGAL STANDARDS OF INDEFINITENESS ....................................... 6
  VI.     THE CLAIM ELEMENT “A TRIGGER VALVE EXTERIOR
          FRAME TO WHICH THE MAIN VALVE CONTROL
          CHANNEL IS FLUIDLY CONNECTED” IS INDEFINITE .................. 6
          A.       The Phrase “A Trigger Valve Exterior Frame to Which the Main
                   Valve Control Channel is Fluidly Connected” is Facially
                   Nonsensical .......................................................................................... 7
          B.       The Specification Fails to Clarify the Facially Non-Sensical
                   “Fluidly Connected” Phrase ................................................................. 8
          C.       Koki’s Attempt to Redraft the Claims Should Be Rejected ................ 9
  VII. CONCLUSION ...........................................................................................12




                                                             i
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 3 of 17 PageID #: 2661




                                        TABLE OF AUTHORITIES

                                                                                                                Page(s)

  Cases
  Chef Am., Inc. v. Lamb-Weston, Inc.,
    358 F.3d 1371 (Fed. Cir. 2004) ...................................................................... 9, 12
  Nautilus, Inc. v. Biosig Instruments, Inc.,
    572 U.S. 898 (2014) .............................................................................................. 6

  Statutes
  35 U.S.C. § 112, ¶ 2 ................................................................................................... 6




                                                             ii
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 4 of 17 PageID #: 2662




                                  TABLE OF EXHIBITS

      Exhibit1               Description of Document                   Abbreviation
      3          U.S. Patent No. 7,156,012, bearing bates numbers ’012 Patent
                 KHD000001-34
      5          Excerpts from Initial Expert Report of Keven Miller Miller Initial
                 Regarding Invalidity, dated February 28, 2020
      7          Excerpts from Reply Expert Report of Keven Miller Miller Reply
                 Regarding Invalidity, dated April 24, 2020
      10         Excerpts from Rebuttal Expert Report of Glenn Vallee Rebuttal
                 Vallee, Ph.D., dated March 27, 2020
      12         Transcript Excerpts from Deposition of Glenn Vallee Tr.
                 Vallee, Ph.D., taken June 3, 2020
      13         Transcript Excerpts from Markman Hearing, dated Markman Tr.
                 October 2, 2019




  1
   As used herein, exhibits attached to the Rigg Declaration will be referred to by
  corresponding “Ex. __.”
                                             iii
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 5 of 17 PageID #: 2663




  I.    INTRODUCTION

        Claims 2-4 of U.S. Patent No. 7,156,012 (the “’012 Patent”) are invalid as

  indefinite because they require the impossible: a hollow space fluidly connected to

  a solid wall. Anyone, let alone one skilled in the art of the ’012 Patent, knows that

  a space cannot be fluidly connected to a solid. Rather, a space can be fluidly

  connected to another space, and a solid can be physically connected to another solid.

  Because the claims require a physically impossible connection, they are indefinite.

        Rather than recognizing the indefinite nature of these claims, Koki urges the

  Court to reconstrue the asserted claims to maintain their validity. But Federal

  Circuit precedent requires that claims be read as drafted, even if the result is

  nonsensical, and not as the patentee wishes it had drafted the claims.

  II.   NATURE AND STAGE OF THE PROCEEDINGS

        On February 23, 2018, Plaintiff Koki filed a Complaint alleging that

  Defendant infringes claims 1-4 of the ’012 Patent. (D.I. 1, ¶29). On October 2, 2019

  the Court held a hearing on claim construction during which the Court considered

  whether to make a determination on the validity of the claim term “a trigger valve

  exterior frame to which the main valve control channel is fluidly connected” as found

  in claims 2-4 of the ’012 Patent. (Ex. 13, Markman Tr., 46:10-50:11). The Court,

  while “skeptical” of the validity of this claim term at that stage of the case (see id.,
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 6 of 17 PageID #: 2664




  46:23-25), decided that this determination would be better made at the summary

  judgment stage. (Id., 75:14-19).

  III.   SUMMARY OF ARGUMENT

         Asserted claims 2-4 of the ’012 Patent are indefinite because one of ordinary

  skill cannot determine the scope of the claims with reasonable certainty. The

  limitation “a trigger valve exterior frame to which the main valve control channel is

  fluidly connected” is indefinite because a channel logically cannot be fluidly

  connected to an exterior frame. Koki seeks to redraft the claims by explaining what

  Koki meant to claim to save their validity, but the Court must construe the claims as

  drafted, and may not redraft the claims even if the result is nonsensical. Accordingly,

  claims 2-4 of the ’012 Patent are indefinite.

  IV.    STATEMENT OF FACTS REGARDING THE ASSERTED ’012
         PATENT

         A.    The Asserted Claims Require a Fluid Connection Between a Frame
               and a Channel
         The ’012 Patent and the asserted claims focus on a pneumatic fastener driving

  tool, which uses compressed air supplied to drive fasteners. (Ex. 3, ’012 Patent, 1:6-

  18). Relevant here, asserted claim 2 is reproduced below.

              The fastener driving tool as claimed in claim 1, further
         comprising:
              a push lever in pressure contact with a workpiece; and
              a trigger functioning as an operation input member; and
              wherein the main valve is reciprocally movably provided in the
         main valve chamber for alternately providing a fluid communication

                                            2
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 7 of 17 PageID #: 2665




          between the piston upper chamber and the accumulator and between
          the piston upper chamber and the atmosphere; and
                 wherein the trigger valve comprises:
                        a trigger valve exterior frame to which the main valve
                 control channel is fluidly connected;
                        a valve piston reciprocally slidably disposed within the
                 trigger valve exterior frame and having one end exposed to the
                 accumulator and another end, the valve piston being movable
                 between a top dead center and a bottom dead center, a main valve
                 intake channel being defined between the valve piston and the
                 trigger valve exterior frame for providing fluid connection
                 between the accumulator and the main valve control channel
                 when the valve piston is moved to the upper dead center, and an
                 air discharge channel being defined between the valve piston
                 and the trigger valve exterior frame for providing fluid
                 connection between the main valve control channel and the
                 atmosphere when the valve piston is moved to the bottom dead
                 center, a main valve intake channel and the air discharge channel
                 being alternately opened; and
                        a plunger movable in an axial direction thereof between its
                 top dead center and its bottom dead center and extending through
                 the valve piston and the trigger valve exterior frame, a trigger
                 valve chamber being defined by the trigger valve exterior
                 frame, the another end of the valve piston and the plunger, the
                 air discharge channel having a cross-sectional area not less than
                 the cross-sectional area of the main valve control channel. (Id.,
                 30:30-65).

           Asserted claims 3-4 each depend from claim 2. (Id., 30:66-31:18).2 Of

  relevant note, asserted claim 2, and thus by extension asserted claims 3 and 4,

  requires “a trigger valve exterior frame to which the main valve control channel is

  fluidly connected.” The claimed “trigger valve exterior frame” houses multiple



  2
      All emphasis is added herein unless otherwise noted.

                                             3
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 8 of 17 PageID #: 2666




  different fluid channels and chambers: (1) “a main valve intake channel”; (2) “an air

  discharge channel”; and (3) “a trigger valve chamber.” (Id., 30:46-62).

        B.     The Specification Does Not Define or Otherwise Explain How a
               Channel can be Fluidly Connected to a Frame
        The specification of the ’012 Patent provides a description of the “main valve

  control channel” and the “trigger valve exterior frame” as well as the multiple

  channels and chambers housed within the “trigger valve exterior frame.” (See, e.g.,

  ’012 Patent, 7:52-8:37; Ex. 5, Miller Opening, ¶480). The figure below shows the

  main valve control channel 8 (highlighted in blue) along with the trigger valve

  exterior frame (highlighted in yellow) that houses, partially or fully, five distinct

  channels and chambers, labeled below. (Id.; see also Ex. 5, Miller Rebuttal, ¶480;

  Ex. 10, Vallee Rebuttal, ¶¶306-307 (highlighting “main valve control channel” and

  “trigger valve exterior frame” consistent with the below image)).




                          ’012 Patent, Figure 2 (Annotated)
                                          4
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 9 of 17 PageID #: 2667




        The specification explains that the “trigger valve exterior frame . . . constitutes

  an outer wall of the trigger valve” – i.e. the trigger valve exterior frame is a solid

  wall. (Ex. 3, ’012 Patent, 7:26-27). The specification further explains that the

  “trigger valve 6 is fluidly connected to a main valve control channel 40” via “a space

  between” two components that make up the trigger valve exterior frame. (Id., 7:38-

  43; Ex. 7, Miller Reply, ¶222; Ex. 10, Vallee Rebuttal, ¶306). Thus, as demonstrated

  in the image below, the specification describes two key connections: (1) a solid

  connection between the outer wall of the main valve control channel and the trigger

  valve exterior frame (as indicated by the red circles); and (2) a fluid connection

  between the space within the main valve control channel and a space within the

  trigger valve (as indicated by the red arrows). (Ex. 7, Miller Reply, ¶222; Ex. 10,

  Vallee Rebuttal, ¶¶305-307 (highlighting “main valve control channel” and “trigger

  valve exterior frame” consistent with the below image)).




                          ’012 Patent, Figure 2 (Annotated)
                                          5
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 10 of 17 PageID #: 2668




         Importantly, the specification provides no explanation as to how the main

   valve control channel can be “fluidly connected” to the trigger valve exterior frame

   as required by asserted claims 2-4. (Ex. 5, Miller Opening, ¶480).

   V.    LEGAL STANDARDS OF INDEFINITENESS

         The claims of a patent must “particularly point[] out and distinctly claim[] the

   subject matter which the applicant regards as his invention.” 35 U.S.C. § 112, ¶ 2.

   If any part of a claim fails to meet this requirement, it is invalid as indefinite under

   35 U.S.C. § 112, ¶ 2. The Supreme Court recently clarified the standard under which

   to consider indefiniteness: “we read § 112, ¶ 2 to require that a patent’s claims,

   viewed in light of the specification and prosecution history, inform those skilled in

   the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v.

   Biosig Instruments, Inc., 572 U.S. 898, 910 (2014).

   VI.   THE CLAIM ELEMENT “A TRIGGER VALVE EXTERIOR FRAME
         TO WHICH THE MAIN VALVE CONTROL CHANNEL IS FLUIDLY
         CONNECTED” IS INDEFINITE
         The claims 2-4 are indefinite because they fail to “particularly point[] out and

   distinctly claim[] the subject matter which the applicant regards as his invention.”

   35 U.S.C. § 112, ¶ 2. The limitation “a trigger valve exterior frame to which the

   main valve control channel is fluidly connected” provides no reasonable certainty

   and is therefore indefinite. Nautilus, 572 U.S. at 910.




                                              6
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 11 of 17 PageID #: 2669




         A.     The Phrase “A Trigger Valve Exterior Frame to Which the Main
                Valve Control Channel is Fluidly Connected” is Facially
                Nonsensical
         On its face, the limitation “a trigger valve exterior frame to which the main

   valve control channel is fluidly connected” is indefinite because a channel cannot be

   fluidly connected to an exterior frame. (Ex. 5, Miller Opening, ¶478). Rather, a

   channel, or a hollow space, can be fluidly connected to an empty space within a

   frame, such as a channel or a chamber, but not to the frame (i.e. a solid wall) itself.

   (Id.). Koki’s expert, Dr. Vallee, agrees that fluid cannot pass through the frame

   itself, and instead passes through an “opening” in the frame. (Ex. 12, Vallee Tr.,

   164:7-16).

         Moreover, a closer look at the surrounding claim language makes the meaning

   of this phrase even more uncertain. The claimed “trigger valve exterior frame”

   houses multiple different fluid channels and chambers, and thus it is unclear exactly

   to what channels or chambers (if any) the claimed main valve control channel is

   fluidly connected. (Ex. 5, Miller Opening, ¶479). For example, claim 2 of the ’012

   Patent recites the following disposed within the trigger valve exterior frame: (1) “a

   main valve intake channel”; (2) “an air discharge channel”; and (3) “a trigger valve

   chamber.” (Ex. 3, ’012 Patent, 30:46-48, 51-53, 61-62). Thus, even if it was

   assumed that the claims were intended to be drafted as a main valve control channel

   fluidly connected to a chamber or channel within the trigger valve exterior frame,


                                             7
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 12 of 17 PageID #: 2670




   the claims still fail to provide reasonable certainty as to which of these three channels

   and chambers the main valve control channel is fluidly connected. (Ex. 5, Miller

   Opening, ¶479).

         B.     The Specification Fails to Clarify the Facially Non-Sensical
                “Fluidly Connected” Phrase
         The specification fails to provide any clarity as to the scope of the “fluidly

   connected” phrase. In fact, similar to claims 2-4, the specification describes five

   distinct channels/chambers defined at least partially by the trigger valve exterior

   frame. See supra Section IV.B; see also ’012 Patent, 7:52-8:37. Thus, even if it was

   assumed that the claims were intended to be drafted as a main valve control channel

   fluidly connected to a chamber or channel within the trigger valve exterior frame,

   the claims, when read in view of the specification, still fail to provide reasonable

   certainty as to which of these five channels/chambers the main valve control channel

   is fluidly connected. (Ex. 5, Miller Opening, ¶480).

         Instead, consistent with the plain meaning of “fluidly connected,” the

   specification describes two key connections between the trigger valve exterior frame

   and the main valve control channel: (1) a solid connection between the outer walls

   or frames that make up the components (as indicated by the red circles); and (2) a

   fluid connection between the spaces formed by the outer walls of the components

   (as indicated by the red arrows). See id.



                                               8
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 13 of 17 PageID #: 2671




                            ’012 Patent, Figure 2 (Annotated)

         The phrase “a trigger valve exterior frame to which the main valve control

   channel is fluidly connected” blends these two distinct types of connections together,

   thereby rendering claims 2-4 indefinite.

         C.     Koki’s Attempt to Redraft the Claims Should Be Rejected
         The Federal Circuit has “repeatedly and consistently . . . recognized that courts

   may not redraft claims, whether to make them operable or to sustain their validity.”

   See Chef Am., Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1374 (Fed. Cir. 2004)

   (citations omitted); see also id. (“Even a nonsensical result does not require the court

   to redraft the claims.”) (internal quotations omitted). Indeed, even when it is clear

   that the patentee meant to draft the claims differently, courts “construe the claim as

   written, not as the patentees wish they had written it.” Id.

                                              9
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 14 of 17 PageID #: 2672




         Koki, through its expert Dr. Vallee, violate this principle by attempting to

   redraft the claims to correct the facially nonsensical “fluidly connected” phrase. Dr.

   Vallee attempts to divide this fluid connection into two separate and distinct

   connections: (1) a physical connection between the walls forming two

   channels/chambers; and (2) a fluid connection between the two channels/chambers

   formed by the walls. However, in doing so, Dr. Vallee essentially concedes that

   what is actually required by the claims – a fluid connection between a solid and an

   empty space – is nonsensical and thus indefinite.

         With reference to the figure annotated by Dr. Vallee below, Dr. Vallee first

   split the claimed fluid connection between the trigger valve exterior frame

   (highlighted in green) and the main valve control channel (highlighted in blue) into

   a physical connection between the trigger valve exterior frame and the structure

   that forms the main valve control channel. (Ex. 10, Vallee Rebuttal, ¶305 (“[T]he

   main valve control channel must be connected to the frame to seal the channel and

   allow air to be directed through it in a controlled manner.”)).




                                             10
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 15 of 17 PageID #: 2673




                              Ex. 10, Vallee Rebuttal, ¶306

         Dr. Vallee next split the same claim requirement for a fluid connection

   between the main valve control channel (highlighted in blue) and the trigger valve

   exterior frame (highlighted in green) into a fluid connection between the main valve

   control channel and the trigger valve housed within the trigger valve exterior frame.

   (Id., ¶306 (“The specification makes clear that the trigger valve exterior frame is

   connected to the main valve control channel so that fluid can pass between the trigger

   valve and the main valve control channel.”)).

         Thus, Dr. Vallee, to explain the meaning of “a trigger valve exterior frame to

   which the main valve control channel is fluidly connected,” was forced to ignore the

   actual claim language and instead create two entirely new, unrecited connections.

                                            11
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 16 of 17 PageID #: 2674




   See Chef Am., 358 F.3d at 1374 (“[C]ourts may not redraft claims, whether to make

   them operable or to sustain their validity”). The claim language here, as in Chef

   America, is unambiguous and specifically requires a single nonsensical fluid

   connection between an open space and a wall.

   VII. CONCLUSION

         For the foregoing reasons, the Court should grant Defendant’s motion for

   summary judgment of invalidity as to claims 2-4 of the ’012 Patent.



                                                /s/ Kelly E. Farnan
                                                Kelly E. Farnan (#4395)
    OF COUNSEL:                                 Richards, Layton & Finger, P.A.
                                                One Rodney Square
    Robert S. Rigg                              920 North King Street
    David Bernard                               Wilmington, DE 19801
    John K. Burke                               302-651-7700
    Vedder Price P.C.                           farnan@rlf.com
    222 North LaSalle Street
    Chicago, Illinois 60601                     Attorneys for Defendant Kyocera Senco
    312-609-7500                                Industrial Tools, Inc.

    Dated: June 19, 2020




                                           12
Case 1:18-cv-00313-CFC-CJB Document 143 Filed 06/19/20 Page 17 of 17 PageID #: 2675




   CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMITATION
         The foregoing DEFENDANT’S OPENING BRIEF IN SUPPORT OF

   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OF INVALIDITY OF

   U.S. PATENT NO. 7,156,012 complies with the type-volume limitations of

   Paragraph 12(b) of the Scheduling Order (D.I. 14). The text of this brief, including

   footnotes, was prepared in Times New Roman 14-point. According to the word

   processing system used to prepare it, this brief contains 2,340 words, excluding the

   case caption, tables, and signature block. Defendant’s three briefs for summary

   judgment are a combined 9,725 words, excluding the case captions, tables, and

   signature blocks.



                                                      /s/ Kelly E. Farnan
                                                      Kelly E. Farnan (#4395)
   Dated: June 19, 2020                               farnan@rlf.com
